UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

S.K., et al.,

                          Plaintiffs,
                                                    17 Civ. 6043 (KPF)
                   -v.-
                                                ORDER OF WITHDRAWAL
CITY SCHOOL DISTRICT OF THE CITY
OF NEW YORK,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      This action was initially assigned to the Honorable Deborah A. Batts on

August 10, 2017 (Dkt. #1). On April 27, 2018, Plaintiffs filed a motion for

summary judgment (Dkt. #21), and Defendant followed with a cross-motion for

summary judgment on June 8, 2018 (Dkt. #24). On November 14, 2019,

Judge Batts referred both motions to Magistrate Judge Barbara C. Moses for a

report and recommendation. (Dkt. #31). On February 20, 2020, this action

was re-assigned to the undersigned. The Court hereby WITHDRAWS the

referral to Judge Moses at docket entry 31.

      SO ORDERED.

Dated: February 20, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
